Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
Claims 1, 3-5, 7, 9-11, 14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bluvband et al (hereinafter Bluvband) US 20130347046 in view of pcmag.com NPL “How to Unlock 9 Hidden Animations in Google Hangouts” by Evan Dashevsky (hereinafter Dashevsky).

Referring to claim 1, Bluvband discloses a method performed on a computing device, the method comprising: 
broadcasting a live video stream, originating from a camera coupled to the computing device, to a server (see Paragraphs 0036-0037 and 0043-0045 for disclosing a live feed broadcast from a mobile user device with an image sensor (interpreted as the camera) for capturing and broadcasting video to a server); and 
during the live video stream: 
receiving, from the server, a plurality of feedback signals, each feedback signal in the plurality of feedback signals being from at least one of a plurality of viewing devices (see Figs. 1C and 5D, and Paragraphs 0012, 0036-0037, 0039-40, 0047, and 0049 for disclosing receiving a plurality of feedback signals via the LB App of the user device, wherein the server providing all communication between the LB App clients causes the display of Fig. 5D), and 
for each feedback signal in the plurality of feedback signals, displaying, on a display of the computing device, a representation of the feedback signal displayed (see Fig. 5D and Paragraph 0047 for disclosing for each feedback signal in the plurality of feedback signals, displaying, on the display, of a plurality of representations (each image of each speech bubble containing each feedback) of the feedback signals are displayed).
Bluvband is unclear as to a symbol representing the feedback signal display as an animation that lasts for a predetermined time.
Dashevsky discloses a symbol representing the feedback signal display as an animation that lasts for a predetermined time (see pages 2-7 for disclosing various symbols representing feedback signals that are displayed as animations that each last for a respective predetermined time).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique animated symbols of Dashevsky with the known system of Bluvband in order to predictably improve the system by providing an additional non-textual way of communicating between two parties.

Referring to claim 3, Bluvband in view of Dashevsky discloses the symbol as seen in the rejection of claim 1.
Bluvband in view of Dashevsky is unclear as to a heart shape.
Official Notice is taken that the use of a heart symbol in well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of 

Referring to claim 4, Dashevsky discloses the animation floats the symbol across a bottom portion of the display (see page 1, figure 1 and page 5).

Referring to claim 5, Bluvband discloses each feedback signal of the plurality of feedback signals is associated with a time in the live video stream (see Fig. 5D and Paragraph 0047 for disclosing the display of a plurality of feedback signals (interpreted as each image of each speech bubble containing each feedback) with the live video stream). Dashevsky discloses the predetermined time for a particular feedback signal of the plurality of feedback signals is based on the time associated with the particular feedback signal (see page 1, figure 1, and page 5 for disclosing when a user types /ponies, a mare gallops across the bottom of the screen, the predetermined time at which this pony ceases to last (disappears by leaving the opposite end of the screen from which it entered) is based on the time at which the particular feedback signal (the entering of /ponies) is provided).

Referring to claim 7, Dashevsky discloses at least some of the plurality of feedback signals are from a same viewing device (see pages 1-8 and figure 1 to disclose one of the viewing devices causing several feedback signals).

Referring to claim 9, Dashevsky discloses the animation floats the symbol along a path (see page 3 for disclosing the animation can float/crawl the symbol/character up a path in the center or far left of the display).

see Fig. 5D for disclosing the icon/speech bubble containing feedback associated with Frida has a different appearance than the icon/speech bubble containing feedback associated with Yuvalizi). Dashevsky discloses displaying multiple different symbols of different appearances (see figure 1 and pages 1-8).

Referring to claim 11, Dashevsky discloses the animation and causing the symbol to disappear (see figure 1 and pages 1-7).
Bluvband in view of Dashevsky is unclear as to causing the symbol to fade out.
Official Notice is taken that the use of a fade out transition is well known in the art. Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bluvband in view of Dashevsky to use a fade out transition to not cause an abrupt, jarring disappearance of an on screen element. 

Referring to claim 14, Bluvband discloses a method comprising: 
receiving a live feed broadcast from a source mobile device and providing the live feed broadcast to a plurality of viewing devices (see Paragraphs 0036-0037 and 0043-0045 for disclosing a live feed broadcast from a mobile user device to a plurality of viewing devices); 
receiving, during the live feed broadcast, a plurality of feedback signals, each feedback signal being from at least one of the plurality of viewing devices (see Fig. 2C for disclosing receiving feedback/engagement from one of the plurality of viewing devices/LB Application during the live broadcast); 
see Fig. 5D); and 
providing, for each feedback signal in the plurality of feedback signals, an indication of the feedback signal to the source mobile device and to each viewing device of the plurality of viewing devices (see Figs. 1C and 5D, and Paragraphs 0012, 0036-0037, 0039-40, 0047, and 0049 for disclosing receiving a plurality of feedback signals via the LB App of the user device, wherein the server providing all communication between the LB App clients causes the display of Fig. 5D, wherein for each feedback signal in the plurality of feedback signals, displaying, on the display, of a plurality of representations (each image of each speech bubble containing each feedback) of the feedback signals are displayed).
Bluvband is unclear as to an indication displaying an animation of a symbol representing the feedback signal, the animation lasting for a predetermined time subsequent to the respective time.
Dashevsky discloses a symbol representing the feedback signal display as an animation that lasts for a predetermined time (see figure 1 and  pages 1-7 for disclosing various symbols representing feedback signals that are displayed as animations that each last for a respective predetermined time, wherein page 5 discloses when a user types /ponies, a mare gallops across the bottom of the screen, the predetermined time at which this pony ceases to last (disappears by leaving the opposite end of the screen from which it entered) is based on the time at which the particular feedback signal (the entering of /ponies) is provided).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique animated symbols of Dashevsky with the known system of Bluvband in order to predictably improve the system by providing an additional non-textual way of communicating between two parties.

Claim 16 is rejected on the same grounds as claim 7.

Referring to claim 17, Dashevsky discloses the animation of a symbol of the plurality of symbols moves independent of the animations of other concurrently displayed symbols of the plurality of symbols (see figure 1 and pages 1-8).

Referring to claim 18, Bluvband discloses accessing a social graph for a user of the source mobile device (see Fig. 2D, Paragraphs 0037 and 0039-0040); and 
sending a notification to followers of the user in the social graph that includes a link to the live feed broadcast (see Paragraphs 0044-0045 and 0052).

Referring to claim 19, Bluvband discloses an appearance of a feedback signal that signifies the feedback as seen in the rejections of claims 1 and 14. Dashevsky discloses a symbol as a form of feedback/input provided as seen in the rejections of claims 1 and 14.

Referring to claim 20, Dashevsky discloses the animation moves the symbol along a path (see figure 1 and pages 1-7).

Referring to claim 21, Bluvband discloses incorporating timestamp packets into the live feed broadcast, wherein the timestamp packets are used to associate each feedback signal with a respective time in the live feed broadcast (see Fig. 5D).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, further in view of Baron et al (hereinafter Baron) US 20090063991, and further in view of NPL published from website archive.org documenting website twitchalerts.com on the date of 11/04/2014 (hereinafter TwitchAlerts).

Referring to claim 2, Bluvband discloses receiving at least one notification, the notification being associated with a respective time and displaying the notification (see Paragraphs 0044-0045 and 0052 for disclosing initiating display of notifications each time an invite to a live broadcast is received or when a subscribed broadcaster posts a new broadcast (respective times)); and 
Bluvband is unclear as to the notification is removed responsive to a predetermined time elapsing from the respective time.
Baron discloses the notification is removed responsive to a predetermined time elapsing from the respective time (see Paragraphs 0031, 0035, and 0048-0049 for disclosing icons in the form of speech bubbles, wherein each speech bubble is removed from the display (faded out) after a predetermined interval elapses/predefined period of time in a real-time environment).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the fading feature of Baron with the system of Bluvband in order to keep current comments and make room for new bubble messages, thereby avoiding cluttering of the user interface (see Baron, Paragraph 0074).
Bluvband in view of Baron is unclear as to displaying notifications with the live broadcast.
TwitchAlerts discloses displaying notifications with the live broadcast (see pages 1-2 for disclosing examples and screen captures of Twitch (live streaming service) users and the pop-up notification/stream alert overlays used during the users’ broadcast e.g., follower alert and donation alerts/notifications seen at the top of page 2) and initiating removal of notifications form the display see the top of page 2, leftmost image for disclosing the configuration tool for TwitchAlerts wherein the duration of the pop up alert/notification is able to be customized (e.g., 4 seconds shown in the image)).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the notifications of TwitchAlerts with the system of Bluvband in view of Baron in order to reward the streamer’s/broadcaster’s loyal viewers by thanking them with attractive, on-stream, customizable notification pop-ups (see TwitchAlerts, top of page 1).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, and further in view of Vella et al (hereinafter Vella) US 20040098754.

Referring to claim 6, Bluvband discloses each feedback signal of the plurality of feedback signals is associated with a respective time in the live video stream (see Fig. 5D and Paragraph 0047 for disclosing the display of a plurality of feedback signals (interpreted as each image of each speech bubble containing each feedback) with the live video stream) and the method further comprises: 
displaying, subsequent to termination of the live video stream, a control for streaming a stored copy of the live video stream from a content server, receiving a selection of the control, and streaming the stored copy of the live video from the content server, the stream of the stored copy including, for each feedback signal in the plurality of feedback signals, an indication of the feedback signal (see Paragraphs 0049-0050 and 0054 for disclosing the ability of a user of the LB app to select a previous broadcast that has been stored after the recording has terminated and streaming/replaying the stored broadcast that includes the feedback signals)
Dashevsky discloses the indication is used to display a symbol representing the feedback signal as an animation, the animation moving the symbol on a path during display (see pages 1-7).

Vella discloses displaying the indication of feedback at the respective time for the feedback signal during a replay (see Fig. 1B and Paragraphs 0035, 0042, and 0044-0045).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the linking of messages to respective time codes (time stamps) of Vella with the system of Bluvband in view of Dashevsky in order to fulfill the great need for coupling features of messages threads with the viewing of recorded audiovisual productions (see Vella, Paragraph 0005).

Claim 15 is rejected on the same grounds as claim 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, and further in view of NPL “Character Animation: Principles and Practice” by Michael B. Comet (hereinafter Comet).

Referring to claim 8, Bluvband in view of Dashevsky discloses the animation moves the symbol on a path as seen in the rejection of claim 1. 
Bluvband in view of Dashevsky is unclear as to animating non-linearly.
Comet discloses animating non-linearly (pages 4-5).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the non-linear animation of Comet with the system of Bluvband in view of Dashevsky in order to cause the motion to look less rigid and stiff and more natural and interesting looking (see Comet, pages 4-5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, and further in view of TwitchAlerts.

Referring to claim 12, Bluvband discloses each feedback signal of the plurality of feedback signals is associated with a respective time in the live video stream (see Fig. 5D ford disclosing each of the received pieces of feedback are associated with a respective time they were received)
Bluvband in view of Dashevsky is unclear as to the predetermined time is a few seconds after the respective time.
TwitchAlerts discloses the predetermined time for which a symbol representing feedback lasts is a few seconds after the time the feedback was received (see the top of page 2, leftmost image for disclosing the configuration tool for TwitchAlerts wherein the duration of the pop up alert/notification is able to be customized (e.g., after the feedback of a user choosing to follow the broadcaster, the feedback graphic is shown for 4 seconds after the follow message occurs, as shown in the image)).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the notifications of TwitchAlerts with the system of Bluvband in view of Baron in order to reward the streamer’s/broadcaster’s loyal viewers by thanking them with attractive, on-stream, customizable notification pop-ups (see TwitchAlerts, top of page 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bluvband in view of Dashevsky, further in view of TwitchAlerts, and further in view of Swenson et al (hereinafter Swenson) US 20130322242.


Bluvband in view of Dashevsky, and further in view of TwitchAlerts is unclear as to adjusting the quality of the live video stream provided to the server based on throughput to maintain a latency of less than five seconds.
Swenson discloses adjusting the quality of the live video stream provided to the server based on throughput to maintain a latency of less than five seconds (see Paragraph 0089).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the stream quality adjustment of Swenson with the system of Bluvband in view of Dashevsky, and further in view of TwitchAlerts in order to provide optimization to be triggered at bottleneck points of the network when it is needed most, i.e., when adverse network conditions, such as congestions, are detected or anticipated at times of peak load and/or based on the subscriber utilizing a portion of the network (see Swenson, Paragraph 0093).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10904632. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is broader than claim 6 of the cited patent.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10455291 in view of pcmag.com NPL “How to Unlock 9 Hidden Animations in Google Hangouts” by Evan Dashevsky (hereinafter Dashevsky). 

Claim 26 of the cited patent is unclear as to the feedback is represented as a symbol display as an animation.
Dashevsky discloses a symbol representing the feedback signal display as an animation (see pages 2-7 for disclosing various symbols representing feedback signals that are displayed as animations that each last for a respective predetermined time).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to incorporate the known technique animated symbols of Dashevsky with the known system of the cited patent in order to predictably improve the system by providing an additional animated way of communicating between two parties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS T CORBO whose telephone number is (571)270-5675.  The examiner can normally be reached on Monday - Friday 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NICHOLAS T CORBO/
Primary Examiner, Art Unit 2424
10/22/2021